Citation Nr: 1034669	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-34 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disabilities, to include as secondary to service-connected 
residuals of prostate cancer.   
 
2.  Entitlement to service connection for bilateral hip and thigh 
disabilities, to include as secondary to service-connected 
residuals of prostate cancer.   
 
3.  Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of 
prostate cancer.   
 
4.  Entitlement to service connection for dizzy spells.   
 
5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
staples in the right side of the hip, claimed as due to VA 
treatment.   
 
6.  Entitlement to restoration of a 100 percent rating for 
service-connected residuals of prostate cancer for the period 
since December 1, 2006, to include whether the reduction to 60 
percent was proper.   
 
7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and January 2007 RO decisions.  The 
September 2006 RO decision reduced the rating for the Veteran's 
service-connected residuals of prostate cancer from 100 percent 
to 60 percent, effective December 1, 2006.  

The January 2007 RO decision, in pertinent part, denied service 
connection for bilateral foot disabilities; bilateral hip and 
thigh disabilities; and for a low back disability, all to include 
as secondary to service-connected residuals of prostate cancer.  
By this decision, the RO also denied service connection for dizzy 
spells; denied compensation under 38 U.S.C.A § 1151 for staples 
in the right side of the hip, claimed as due to VA treatment; and 
denied a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In a VA Form 9, received in November 2007, the Veteran requested 
a hearing before the Board sitting at the RO (Travel Board 
hearing).  In a December 2008 statement, the Veteran requested a 
personal hearing at the RO instead of a Travel Board hearing.  In 
a November 2009 statement, the Veteran withdrew his request for a 
personal hearing at the RO.  

In a subsequent VA Form 9, received in August 2010, the Veteran 
again requested a Travel Board hearing.  As the Veteran has 
requested a Travel Board hearing, the case must be returned to 
the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a 
Travel Board hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


